Citation Nr: 0303074	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  02-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an earlier effective date than January 3, 
2001 for the award of service connection for PTSD.  

2.  Entitlement to a total disability rating for individual 
unemployability based on service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

This veteran had active service from September 1966 to 
September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  

Initially, in his notice of disagreement (NOD) dated in 
August 2001, the veteran voiced his disagreement with three 
issues: the two listed herein and the matter of entitlement 
to an initial evaluation in excess of 70 percent for service-
connected PTSD.  On VA Form 9 dated in April 2002 and signed 
by the veteran, he stated that he accepted the 70 percent 
rating for his PTSD and limited his appeal to the matters 
listed above.  Thus, that issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied service connection for PTSD in a rating 
decision dated in November 1982; the Board confirmed the RO's 
denial in a February 1984 decision.  

3.  The veteran filed a claim to reopen his service 
connection claim for PTSD on January 3, 2001.  

4.  Prior to January 3, 2001, there is no communication from 
the veteran or his representative that may be construed as an 
informal claim for service connection for PTSD.  

5.  The veteran has the following service-connected 
disabilities: PTSD evaluated at 70 percent and a residual 
scar of the scrotum rated at 10 percent disabling.  
6.  The veteran apparently completed three years of junior 
high school and three years of high school.  His employment 
history indicates that he has held four jobs since 1996 with 
a period of approximately one year unemployed.  

7.  The competent medical evidence of record indicates that 
the veteran is capable of working.  

8.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 
3, 2001 for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2002).  

2.  The criteria for entitlement to total disability rating 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in July 2001 and April 2002; the statement 
of the case (SOC) dated in April 2002; and the letter giving 
the veteran notification of the VCAA dated in May 2001, the 
RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  In addition, the VCAA 
letter explained the notice and duty to assist provisions of 
the new law, including the respective responsibilities of the 
parties to secure evidence, and asked the veteran to submit 
or authorize VA to obtain outstanding evidence relevant to 
the appeal.  Thus, the Board is satisfied that the RO has 
provided all notice as required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations and obtained VA outpatient treatment 
records.  The veteran has not authorized VA to obtain any 
additional private evidence.  The Board finds that the duty 
to assist the veteran with the development of his claim is 
satisfied.  38 U.S.C.A. § 5103A (West 2002).  

Analysis

The veteran maintains that he is entitled to an earlier 
effective date for the grant of service connection for PTSD.  
Additionally, the veteran claims that he is entitled to a 
total rating based on individual unemployability.  The Board 
addresses these matters separately below.  
Earlier effective date 

The law and regulations state generally that the effective 
date of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).  An increase in disability compensation 
may be granted from the earliest date on which it is 
factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  A subsequent decision by the Board on the 
same matters(s) subsumes the prior RO decision on that 
matter.  38 U.S.C.A. § 7104(a).  

On a review of the history of this claim, the Board notes 
that the veteran originally filed his claim for service 
connection for PTSD in February 1982, which the RO denied in 
a rating action dated in November 1982.  The veteran appealed 
that matter and the Board confirmed the denial of service 
connection for PTSD in its February 1984 decision.  The 
veteran filed a claim to reopen his service connection claim 
for PTSD in January 2001, and in a rating decision dated in 
July 2001, the RO granted service connection for PTSD 
effective January 3, 2001.  In the same rating decision, the 
RO assigned a 70 percent evaluation for PTSD, also effective 
January 3, 2001.  

The Board has determined that on a review of the recorded 
history, the veteran is not entitled to an earlier effective 
date than January 3, 2001 for the grant of service connection 
for PTSD.  As stated herein, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  To 
the extent that the veteran is claiming entitlement to an 
evaluation of 70 percent for PTSD effective earlier than 
January 3, 2001, the Board notes that the assignment of an 
effective date for compensation can never predate the award 
of service connection.  In this particular case, the award of 
service connection and the assignment of the 70 percent 
evaluation occurred simultaneously within the same rating 
action.  

The Board's review of the claims folder reveals no 
communication from the veteran or his representative at any 
time prior to January 3, 2001 that may be construed as a 
claim for service connection for PTSD.  38 C.F.R. § 3.155(a).  
Thus, the earliest possible effective date for service 
connection for this disability is the date of the claim, or 
as in this case, January 3, 2001.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).

In addition, the Board recognizes the veteran's argument that 
he was not aware that he could appeal previous rating 
decisions.  However, this contention is without merit; the 
veteran did appeal the 1982 rating action at which time the 
RO denied service connection for PTSD and the Board confirmed 
that decision in its February 1984 determination.  There is 
no indication that the veteran was not apprised of his appeal 
rights or of the final decision by the Board that confirmed 
the prior RO rating decision.  Thus, the veteran's 
contentions do not serve to substantiate his claim for 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  Therefore, the veteran's claim 
for an earlier effective date than January 3, 2001 for the 
award of service connection for PTSD is denied.  
Individual unemployability 

The veteran maintains that he is entitled to a total rating 
for individual unemployability due to unemployment since 
October 2001 and a history of erratic employment and 
inadequate income.  The Board notes that the prevailing law 
provides that total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (age may not 
be a factor in evaluating service-connected disability or 
unemployability).

The Board first observes that in this case, the veteran's 
percentage requirements under the pertinent law for an award 
of a total disability rating for individual unemployability 
are met.  The veteran's service-connected disabilities are 
currently rated at 70 percent for PTSD and 10 percent for 
residual scar of the scrotum.  Nonetheless, there is nothing 
in the record to support that by virtue of his service-
connected disabilities, the veteran is rendered unemployable.  
As noted herein, the veteran would be entitled to a total 
rating based on individual unemployability, once the 
percentage requirements are met, where the evidence supports 
that the service-connected disability renders him 
unemployable.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, such 
is not the case here.  

In the present case, the veteran contends that he is due a 
total disability rating because he has been unemployed for an 
extended period of time (since October 2001) and has a 
history of job instability that has affected his income 
potential.  The Board points out here that the regulations 
provide for a total rating based on the premise of 
unemployability, not the mere fact of being unemployed.  In 
his claim for compensation based on individual 
unemployability, the veteran indicated four places where he 
had worked from 1996 to 2001 with a period of one year of 
unemployment in the interim.  In his claim, the veteran 
stated that he was too depressed to continue to work and that 
he had been unsuccessful in getting work that provided 
adequate income.  In his NOD dated in August 2001, the 
veteran indicated that he was working part-time at that time 
and attached a statement of earnings provided by the Social 
Security Administration.  

The record includes a VA outpatient treatment record dated in 
June 2001 in which the examiner noted that the veteran was 
mildly impaired as to employment.  At the time of 
examination, the veteran was running a rooming house, in 
addition to working full-time as a bellman in a hotel, which 
was where he had been employed for the prior four years.  
Prior to that time, the veteran reported that he had been 
doing odd jobs over the years, such as pizza delivery and the 
like.  

At the time of VA examination in May 2001, the examiner noted 
that the veteran had been unemployed for the prior eight 
months and was working toward a vocational rehabilitation 
program.  Also noted is that the veteran had experienced 
significant problems in working in different work 
environments and that he had left many jobs over the years.  

The Board notes that the record supports that the veteran has 
been employed over the years and most recently until October 
2001.  There is nothing in the record that suggests or tends 
to suggest that the veteran is unemployable.  While it is 
clear that the veteran is impaired mentally as substantiated 
by a 70 percent rating for PTSD, there are no medical 
opinions or clinical data otherwise to support that he is 
unemployable by virtue of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  The examiners have 
noted the veteran's unstable job history, and notations are 
of record that support periods of time in which the veteran's 
lack of concentration, focus, and overall depression affected 
his functioning in the workplace.  However, there is nothing 
to substantiate that the veteran is unemployable per se due 
to his service-connected disabilities.  

Thus, in spite of the veteran's sporadic work history, the 
fact remains that he has been employed over the years and 
there is nothing of record to support that he is not 
employable.  There are no medical opinions or evidence 
otherwise to substantiate unemployability.  

In summary, the Board concludes that the preponderance of the 
evidence is against entitlement to a total disability rating 
based on individual unemployability.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.16.


ORDER

Entitlement to an earlier effective date than January 3, 2001 
for the award of service connection for PTSD is denied.  

Entitlement to a total disability rating based on individual 
unemployability is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

